Citation Nr: 1133257	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  06-34 394A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for service-connected mechanical low back pain with mild scoliosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and her husband


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran served on active duty from July to November 1985, and from July 2003 to June 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2006 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In that decision the RO granted service connection for mechanical low back pain with mild scoliosis.  The RO assigned a noncompensable evaluation effective from November 16, 2005.  The Veteran disagreed with the rating assigned.  In December 2008, the RO increased the disability rating assigned to the service-connected low back disorder; a 10 percent rating was assigned effective from November 16, 2005.  

The Veteran was afforded a hearing in June 2007 which was conducted by a local hearing officer at the RO.  The Veteran was also afforded a video conference hearing before the undersigned Veterans Law Judge in August 2009.  Copies of both hearing transcripts are of record.

The Board remanded the Veteran's increased rating claim in November 2009 so that additional development of the evidence could be conducted.  The Board finds that VA has substantially complied with the Board's November 2009 remand with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).


FINDINGS OF FACT

1.  From November 16, 2005, to May 8, 2009, the competent medical evidence of record indicates that the Veteran's service-connected mechanical low back pain with mild scoliosis was not shown to be productive of an actual limitation of motion or a function loss due to pain manifested by restriction of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine was not greater than 120 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months was not present; nor was a separately ratable lumbar spine neurological impairment indicated.

2.  From May 9, 2009, to January 14, 2011, the competent medical evidence of record indicates that the Veteran's service-connected mechanical low back pain with mild scoliosis was shown to have been productive of an actual limitation of motion or a function loss due to pain manifested by restriction of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; neither favorable ankylosis of the entire thoracolumbar spine; intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; nor a separately ratable lumbar spine neurological impairment was not demonstrated during this time period.

3.  From January 15, 2011, the competent medical evidence of record indicates that the Veteran's service-connected mechanical low back pain with mild scoliosis has not been shown to be productive of an actual limitation of motion or a function loss due to pain manifested by restriction of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; favorable ankylosis of the entire thoracolumbar spine; intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; or a separately ratable lumbar spine neurological impairment.



CONCLUSIONS OF LAW

1.  From November 16, 2005, to May 8, 2009, the criteria for the assignment of an initial disability rating in excess of 10 percent for the service-connected mechanical low back pain with mild scoliosis had not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code (Code) 5237 (2010).

2.  From May 9, 2009, to January 14, 2011, the criteria for the assignment of a 20 percent disability rating, but no more, for the service-connected mechanical low back pain with mild scoliosis had been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code (Code) 5237 (2010).

3.  From January 15, 2011, the criteria for the assignment of a disability rating in excess of 10 percent for the service-connected mechanical low back pain with mild scoliosis has not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code (Code) 5237 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23,353-56 (Apr. 30, 2008). 

Further, upon receipt of a claim for service connection for a disability, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, as is the case here, the claim for service connection has been substantiated, and any defect in the notice regarding that claim was therefore not prejudicial to the claim.  See Dingess, 19 Vet. App. at 491.  In such cases, where the Veteran then files a notice of disagreement (NOD) with the initial rating and/or the effective date assigned, he/she has initiated the appellate process and different, and in many respects, more detailed notice obligations arise, the requirements of which are set forth in sections 7105(d) and 5103A of the statute.  Id., see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); 38 U.S.C.A. §§ 5103(A), 7105(d). 

In this case, the notice obligations set forth in sections 7105(d) and 5103A of the statute were met when the RO issued a September 2007 Statement of the Case (SOC) in response to the Veteran's July 2006 NOD with the initial rating assigned.  The SOC provided citations to the pertinent regulations involved, a summary of the evidence considered, and notice of the decision and the reasons for the decision.  38 U.S.C.A. § 7105(d).  The Veteran has not argued that there was any deficiency with regard to the notice requirements.  Accordingly, the Board concludes that, in this case, the RO met the notice obligations set forth in sections 7105(d) and 5103A of the statute. 

VA has also satisfied its duty to assist the Veteran in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  The Veteran has not identified any outstanding medical records. 

In addition, the Veteran was afforded several VA examinations with respect to the issue on appeal.  These took place in April 2006, December 2008, May 2009, March 2010, and January 2011.  38 C.F.R. §3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board found in November 2009 that as the VA examiner who examined the Veteran in both December 2008 and May 2009 did not have an opportunity to review the Veteran's claims folder these two examination reports were essentially inadequate.  The Veteran was subsequently afforded two more VA examinations, in March 2010 and January 2011, at which on each occasion the examiner had an opportunity to review the Veteran's claims folder in conjunction with the examination.  Thus, the record includes VA examination reports in this case which are adequate for rating purposes because the examiners reviewed the Veteran's claims folder, and in addition, they provided the necessary clinical findings to evaluate the disability under the rating criteria.  38 C.F.R. § 3.159(c)(4).  Although some of the VA examination reports of record show that the examiner did not have an opportunity to review the Veteran's claims folder, the Board notes that the examination reports nevertheless include pertinent and competent clinical medical findings; for example, lumbar spine range of motion findings.  Accordingly, the duty to assist the Veteran with the development of evidence pertinent to his claim has been satisfied. 

Factual Background

The Veteran contends that the 10 percent evaluation currently assigned to her service-connected low back disorder does not accurately reflect the severity of the condition. 

A September 2004 VA women's health outpatient record notes complaints of back pain for the past three weeks, exacerbated with periods of prolonged sitting and driving.  No spasm was palpable on examination; flattening of the lumbar curve was visible.  Low back strain was diagnosed.  A September 2004 VA x-ray report shows mild levo rotoscoliosis of the lumbar spine as well as straightening of the usual lumbar lordosis; otherwise no abnormality of the lumbosacral spine was demonstrated. 

Review of an April 2006 VA spine examination report shows that the Veteran complained of intermittent left-sided lumbar pain. The examiner commented that the Veteran's claims folder had been reviewed.  The Veteran described no periods of incapacitating episodes.  Examination revealed full and painless lumbar spine range of motion.  No limitation secondary to either weakness, fatigability, incoordination, or flare-ups was reported.  No neurological symptoms were detected.  X-ray examination showed mild scoliosis of the lumbar spine with no other degenerative changes.  The diagnosis was mechanical low back pain with mild scoliosis. 

A June 2007 VA physical medicine rehabilitation consult record shows that the Veteran complained of low back pain.  She complained of non-radiating pain.  Examination showed mild flattening of the lumbar curve, and tenderness to palpation over the left lumbar area.  X-ray examination was essentially negative.  Examination showed tenderness to palpation.  Likely paraspinal muscle spasm was diagnosed. 

The Veteran was provided a VA spine examination in December 2008; the examiner reported that the Veteran's claims folder was not available for review.  The Veteran complained of back pain for which she took prescribed medications.  She described no radicular discomfort or other neurological deficits.  The Veteran also described no incapacitating episodes.  The Veteran reportedly was able to function at home and at work.

Examination revealed range of motion findings (all accompanied by pain) of forward flexion to 80 degrees and extension to 30 degrees.  Bilateral lateral bending and twisting elicited left-sided pain at 30 degrees.  Bilateral lateral rotation findings were not provided.  No additional functional impairment secondary to weakness, fatigability, incoordination, or flare-ups was reported.  No neurological symptoms were detected which affected the Veteran's usual occupational or activities of daily living.  Chronic mild back strain with mild progression was diagnosed. 

The Veteran was also afforded a VA spine examination on May 9, 2009; the examiner (the same physician who examined the Veteran in December 2008) reported that the Veteran's claims folder was not available for review.  The Veteran complained of radiating back pain.  The Board parenthetically notes that service connection for left lower extremity radiculopathy was service connected by the RO in June 2009; this claim, however, is not on appeal.  The Veteran denied having incapacitating episodes.  In the course of the August 2009 hearing, she also denied having had bed rest prescribed by a physician.  See page 17 of hearing transcript (transcript).

Examination revealed no evidence of paraspinal musculature spasms.  The Veteran did have reproducible tenderness to palpation along the left side of her midlumbar region with some tenderness to palpation along the paraspinal musculature region.  Complete lumbar spine range of motion findings were also reported.  They showed forward flexion to 60 degrees, with left-sided pain at 60 degrees with some mild reproducible pain in the left buttocks; extension to 25 degrees, with pain at 25 degrees; bilateral lateral bending to 25 degrees, with reproducible pain at 25 degrees; and bilateral rotation to 55 degrees.  Straight leg testing was positive for left lower extremity pain.  No asymmetrical muscle atrophy was present.  Symmetrical deep tendon reflexes were also documented.  X-ray examination of the lumbar spine showed some very mild degenerative disc disease and a very mild curvature of the lower lumbar region.  The diagnoses included mild arthritis of the lumbar spine.  

During her August 2009 Board hearing, the Veteran testified that her service-connected back disability had gotten worse.  See page 11 of transcript.  She described that at some point during the day the pain associated with her back reached 10 on a scale of one to 10.  She added that the pain was at level 10 at the time of the hearing.  The Veteran also testified that she experienced no radiating pain down into her legs.  See page 14 of transcript.

An October 2009 VA women's health outpatient treatment record shows that the Veteran denied radiating low back pain.  Examination showed no spinal tenderness, scoliosis with muscle tenderness palpable of the lumbar muscle, no joint or point tenderness, and normal strength.  The diagnosis was severe muscular spasm/tension to the lumbar region extending to the hip flexors/extensors.  While muscle spasm was reported, the examiner added that no neurological compromise was noted on either history or examination.  

Private medical records on file show a diagnosis of back pain in November 2009. 

The Veteran was afforded a VA orthopedic examination in March 2010.  The examiner noted that he had reviewed the Veteran's claims folder.  The Veteran reported using cushions to support her back, and denied using a brace.  She also informed the examiner that she had not been hospitalized in the past year, nor had she lost any control of her bowl or bladder.  She also denied any weakness into her legs.  She did report use of a TENS unit for pain management, and added that her pain was constant.

Examination showed that the Veteran walked with a slow and guarded gait, somewhat forward flexed at the waist.  She ambulated without difficulty, but did display favoritism on entering the examination room.  No increased muscle spasm was appreciated through the lower lumbar spine.  She did demonstrate discomfort over the SI (sacroiliac) joint on the left side, as well as painful palpation over the greater trochanter and into the buttock region on the left.  Lumbar spine range of motion testing showed flexion to 30 degrees, limited by neck pain not back pain; extension to 10 degrees, limited by neck pain; bilateral side bending to 20 degrees; and bilateral rotation to 35 degrees.  Both side bending and bilateral rotation were limited by pain.  As discussed further below, these reported range of motion findings have been determined by the Board to be inadequate for rating purposes.  

Full sensation to light touch was reported from L2 to S1 distributions bilaterally in the lower extremities.  May 2009 x-ray studies were described as showing essentially normal findings, other than for slight scoliosis.  Lumbar spine strain was diagnosed.

The examiner commented that no spasm nor intervertebral disc syndrome was present.  Straight leg raising testing was reported not to cause any radicular symptoms.  The examiner added that the Veteran's decreased range of motion was essentially due to pain.  He also mentioned that the service-connected low back disability in no way inhibited the Veteran from holding gainful employment.  As concerning the range of motion studies, the examiner commented that during passive, active, and three repetitive motion studies, there was no loss of joint function with use due to pain, weakness, fatigability, incoordination, or flare-ups.  The examiner also reported on the absence of incapacitating episodes or radiation of pain, and no neurologic findings or effect on the usual occupation or daily activities.  Further, neither neoplasms, subluxation, instability, nor bladder or bowl complaints were noted.

A VA orthopedic examination was also recently conducted on January 15, 2011.  The examiner, the same medical professional who conducted the March 2010 examination, noted that he had reviewed the Veteran's claims folder.  The Veteran reported having constant non-radiating back pain which had worsened over the years.  The pain was only relieved with lying down or sitting in a tall chair.  She denied having had injections for pain relief.  She denied hospitalizations in the past year.  April 2010 MRI (magnetic resonance imaging) results were reported to show some early degenerative disc disease throughout the entire lumbar spine, with no significant central stenosis, and only some moderate congenital stenosis, with no disc protrusions seen.  Also, no disc herniations were reported.  

Examination showed that the lumbar spine range of motion testing revealed flexion to 70 degrees, with stiffness at 70 degrees; extension to 30 degrees, with no pain; bilateral lateral bending was to 30 degrees, with no pain; and bilateral rotation was to 35 degrees, without pain.  Straight leg raising testing was negative.  Full sensation to light touch was shown over the radial, median, and ulnar distributions, as well as the L2 to S1 distributions.  5 of 5 strength was shown.  The Veteran did have pain upon axial loading in the lower extremities.  Mild degenerative disc disease of the lumbar spine was diagnosed.  The examiner commented that motion studies during passive, active, and three repetitive motions were the same.  There was no loss of joint function with use due to pain, weakness, fatigability, incoordination, or flare-ups.  There were also no incapacitating episodes or radiation of pain, and no neurologic findings or effect on the usual occupation or daily activities.  Further, no neoplasms, subluxation, instability, or bladder or bowl complaints were noted.

Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield , 21 Vet. App. 505 (2007). 

Similarly, as here, where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  

The Veteran's service-connected lumbar spine disorder has been rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5237 since November 16, 2005.  Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), the service-connected lumbar spine condition is currently rated with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease. 

For the service-connected lumbar spine disability, a 10 percent rating requires thoracolumbar spine forward flexion greater than 60 degrees but not greater than 85 degrees; a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or with favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a. 

Normal range of motion of the thoracolumbar spine is forward flexion to 90 degrees, extension from zero to 30 degrees, left and right lateral flexion from zero to 30 degrees, and left and right lateral rotation from zero to 30 degrees.  The combined range of motion refers to the sum of the forward flexion, extension, left and right lateral flexion, and left and right rotation.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (2).  See also Plate V.  Here, ankylosis of the thoracolumbar spine is clearly not shown. 

Degenerative arthritis, when established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003. 

In addition, consideration has been given as to whether a higher disability evaluation could be assigned under Diagnostic Code 5243, intervertebral disc syndrome, because the Veteran's service-connected lumbar disease included degenerative disc disease.  However, there is no evidence that the Veteran experiences any incapacitating episodes resulting from intervertebral disc syndrome.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).  See also Diagnostic Code 5243, Note (1).  In fact, as noted, at her August 2009 hearing with the undersigned she denied ever having been prescribed bed rest by a physician.  Also, multiple VA examinations afforded the Veteran during the appeal period fail to show that intervertebral disc syndrome has been diagnosed.

In cases, such as this, the Board must address, in conjunction with the otherwise applicable Code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse. 

Analysis

After considering all of the evidence of record, including the VA examination reports dated in April 2006, December 2008, May 2009, March 2010, and January 2011, the Board finds that the Veteran's lumbar spine disability does not warrant an initial disability rating in excess of 10 percent at any time from November 16, 2005, to May 8, 2009.  The Board also finds that a 20 percent disability rating is warranted for the period from May 9, 2009, to January 14, 2011.  The Board further finds that disability rating in excess of 10 percent is not warranted at any time from January 15, 2011.

In this regard, from November 16, 2005, to May 8, 2009, in order to receive a rating higher than 10 percent for the Veteran's service-connected mechanical low back pain with mild scoliosis the evidence must have shown forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine which was not greater than 120 degrees; or the presence of muscle spasm or guarding enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Such findings would warrant the assignment of a 20 percent disability rating.  A higher rating of 40 percent would be for assignment where forward flexion of the thoracolumbar spine was to 30 degrees or less, or if the entire thoracolumbar spine was favorably ankylosed.  

Review of the pertinent evidence, dated from November 16, 2005, to May 8, 2009, does not show that forward flexion of the thoracolumbar spine was greater than 30 degrees but not greater than 60 degrees; or that the combined range of motion of the thoracolumbar spine not greater than 120 degrees.  For example, during the April 2006 VA examination the examiner reported range of motion findings as being both full and painless.  At the December 2008 VA examination, forward flexion was to 80 degrees; while the examiner did not report right and left lateral rotation measurements, using only the  forward flexion, extension, and bilateral lateral flexion measurements, the combined range of motion of the thoracolumbar spine was greater than 120 degrees.  Also, no neurological symptoms were documented in the April 2006 or December 2008 examination reports.  

Also, in neither April 2006 nor December 2008 was muscle spasm or guarding enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis present.  At the December 2008 examination, the examiner documented the absence of complaints concerning both radicular pain and neurologic deficits.  Also, no spasm was shown in the course of either examination.  

The Board further observes that the evidence of record, to include the VA examination reports dated in April 2006 and December 2008, did not show the presence of functional impairment due to incoordination, weakened movement, excess fatigability on use, and pain or the functional impairment during flare-ups.  DeLuca.  Thus, from November 16, 2005, to May 8, 2009, entitlement to a rating higher than 10 percent is denied. 

However, in the report of the VA examination conducted on May 9, 2009, range of motion testing of the Veteran's lumbar spine showed forward flexion to 60 degrees.  Such a finding alone warrants, from May 9, 2009, the assignment of a 20 percent disability rating (i.e., forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees).  See General Rating Formula.  A higher rating, however, is not shown by the evidence.

To warrant the assignment of a 40 percent disability rating, a finding of either forward flexion of the thoracolumbar spine to 30 degrees or less (attributable to lumbar spine symptoms), or of favorable ankylosis of the entire thoracolumbar spine need be present.  Clearly, neither was demonstrated during the May 9, 2009, VA examination.  

The Board further observes that functional impairment due to incoordination, weakened movement, excess fatigability on use, and pain or the functional impairment during flare-ups was not documented in the May 9, 2009, VA examination report.  DeLuca.  

The March 2010 VA examination report also showed that neither muscle spasm nor intervertebral disc syndrome was present, and that straight leg raising testing did not cause any radicular symptoms.  The examiner also commented that repetitive motion testing failed to show functional impairment due to pain, weakness, fatigability, incoordination, or flare-ups.  DeLuca.  He also noted the absence of any incapacitating episodes or radiating pain, as well as no neurologic findings.  

Therefore, for these reasons and bases, as well as in contemplating those reasons and bases discussed below, a 20 percent rating, but no more, is for assignment for the Veteran's service-connected mechanical low back pain with mild scoliosis from May 9, 2009, to January 14, 2011.  

For the period from January 15, 2011, the criteria for the assignment of a disability rating in excess of 10 percent for the service-connected mechanical low back pain with mild scoliosis have not been met.  While the Board is cognizant that, in reporting lumbar spine range of motion measurements, the March 2010 VA examiner noted that the Veteran's forward flexion was to 30 degrees, the examiner also described this lack of motion as being due to pain associated with the Veteran's neck and not with her service-connected lumbar spine.  This 30 degree finding is also quite far removed from the forward flexion findings of 80 degrees (December 2008), 60 degrees (May 2009), and 70 degrees (January 2011).  Similarly, the extension finding of 10 degrees was also attributed to the Veteran's neck pain, rather than her lower back.  The Board is also somewhat unconvinced of the accuracy of these range of motion findings overall, in that the examiner described the Veteran's lateral rotation as "only to" 35 degrees.  The Board notes that normal lateral rotation is to 30 degrees and thus discounts the range of motion findings reported in the March 2010 VA examination report, thus making these specific examination findings inadequate to both adequately and accurately rate the Veteran's service-connected low back disability.

Further, the VA examination findings reported during the January 15, 2011, VA examination clearly provide no medical evidence to support a disability rating in excess of 10 percent.  Forward flexion at that time was to 70 degrees, and the combined range of motion of the thoracolumbar spine was well in excess of 120 degrees.  Also, the entire thoracolumbar spine was clearly not favorably ankylosed.  

Therefore, for these reasons and bases, a disability rating in excess of 10 percent is not for assignment for the Veteran's service-connected mechanical low back pain with mild scoliosis from January 15, 2011.  

The Board additionally notes that associated neurological abnormalities, dependent on the facts of the case, are for evaluation separately.  In this regard, the Board observes that the Veteran only complained of such left-side symptoms during the May 9, 2009, VA examination.  Concerning this, the Board again notes that the Veteran is separately service-connected for radiculopathy of the left lower extremity.  See June 2009 RO rating decision.  As noted, in the course of the April 2006, December 2008, March 2010, and January 2011 VA examinations the examining physician at no time specifically documented neurologic symptoms, except those in May 2009 concerning the Veteran's service-connected left lower extremity radiculopathy.  Again, there is no finding whatsoever of the presence of intervertebral disc syndrome.  Thus, a separate evaluation for a neurological-based disorder is not here warranted.

The Veteran's statements describing her symptoms are considered to be competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  These statements, however, must be viewed in conjunction with the objective medical evidence as required by the rating criteria.  In this regard, however, the competent medical evidence discussed above is of far greater probative value. 

In reaching this decision the Board considered the doctrine of reasonable doubt; however, the preponderance of the evidence is against, in parts, the appellant's claim, and the doctrine is, for those parts, not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board also observes that under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

In this case, there is no competent evidence of an exceptional or unusual clinical presentation in the record.  Referral for extraschedular rating remains unwarranted as there is no showing of marked interference with employment due to the service-connected lumbar spine disorder alone, or frequent periods of hospitalization.  For these reasons, the Board finds that referral of the Veteran's service-connected lumbar spine disorder for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.   



ORDER

An initial rating in excess of 10 percent for mechanical low back pain with mild scoliosis from November 16, 2005, to May 8, 2009, is denied. 

Entitlement to a disability rating of 20 percent for the service-connected mechanical low back pain with mild scoliosis is granted, effective May 9, 2009, to January 14, 2011, subject to the laws and regulations governing the payment of monetary benefits. 

A disability rating in excess of 10 percent for mechanical low back pain with mild scoliosis from January 15, 2011, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


